

Exhibit 10.30


image011.jpg [image011.jpg]     
[GRANT DATE]
                   
BROADRIDGE FINANCIAL SOLUTIONS, INC.
2018 OMNIBUS AWARD PLAN
STOCK OPTION GRANT AWARD AGREEMENT
FOR U.S. CORPORATE OFFICERS


On [GRANT DATE], BROADRIDGE FINANCIAL SOLUTIONS, INC. (“Broadridge” or the
“Company”) granted to you (the “Participant”), pursuant to the Broadridge 2018
Omnibus Award Plan (the “Plan”), the right and option to purchase [NUMBER OF
SHARES] shares of the Common Stock of the Company, by action of the Compensation
Committee of the Board of Directors of the Company, subject to the terms and
conditions of this Stock Option Grant Award Agreement (the “Award Agreement”).
Capitalized terms in this Award Agreement that are not otherwise defined shall
have the same meaning as set forth in the Plan.


1.Non-Qualified Option. The number of options granted is equal to the number
shown on the Participant’s Online Grant Acceptance page which is accessed
through the Morgan Stanley StockPlan Connect website. The applicable number of
options is shown with the grant type “NQ” and a grant date of [DATE]. No part of
the option granted hereby is intended to qualify as an “incentive stock option”
under Section 422 of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”).


2.Vesting.


(a) Subject to the terms and conditions herein, the option herein granted shall
become exercisable in whole or in part as follows; provided (except as
specifically provided below) that the Participant is continuously employed by
the Company or any of its Affiliates through the applicable vesting date:


(i)Exercisable as to 25% of the shares on and after [VESTING DATE];


(ii)Exercisable as to an additional 25% of the shares on and after [VESTING
DATE];


(iii)Exercisable as to an additional 25% of the shares on and after [VESTING
DATE];


(iv)Exercisable as to an additional 25% of the shares on and after [VESTING
DATE]; and


(v)Exercisable in full upon the Participant experiencing a Termination of
Employment due to his or her death or Disability. For purposes of this Award
Agreement, “Disability” shall mean qualification for long-term disability
benefits under the long-term disability plan or policy, as it may be amended
from time to time, of the Company or, if different, the Affiliate which employs
the Participant (the “Employer”), regardless of whether the Participant is
covered by such policy. If the Company or the Employer does not have a long-term
disability policy, “Disability” means that a Participant is unable to carry out
the responsibilities and functions of the positions held by the Participant by
reason of any medically determined physical or mental impairment for a period of
not less than one hundred and eighty (180) consecutive days. A Participant shall
not be considered to have incurred a Disability unless he or she furnishes proof
of such impairment sufficient to satisfy the Company in its discretion.


(b)Notwithstanding Section 2(a) above, if the Participant experiences a
Termination of Employment due to his or her Retirement (as defined below) or due
to the termination of his or her employment without Cause (as defined below), in
each case, that is not followed by an immediate re-hire by the Company or any of
its Affiliates, this option will vest as follows:


(i)If the Participant experiences a Termination of Employment due to Retirement,
this option will continue to vest and become exercisable on the date(s) set
forth in Section 2(a) above, but only if such date is within three years after
the Retirement date.



--------------------------------------------------------------------------------





(ii)If the Participant experiences a Termination of Employment due to the
termination of his or her employment without Cause (and not due to the
Participant’s Retirement) that is not followed by an immediate re-hire by the
Company or any of its Affiliates, this option will continue to vest and become
exercisable as set forth in Section 2(a) above during the Severance Period (as
defined below), provided the Participant executes a Release and Restrictive
Covenant Agreement in a form as attached to the Officer Severance Plan, as
amended (the “Release”), within 50 days of the date of Termination of
Employment. If the Participant subsequently breaches any of the terms of the
Release, the Participant shall forfeit any unvested and vested options that are
outstanding at the time the Participant is determined to have violated the terms
of the Release.


Notwithstanding the above, if the Termination of Employment meets the
requirements of Section 2(c) below, the option will vest as set forth in Section
2(c).


For purposes of this Award Agreement, “Retirement” is defined as:
(i) Termination of Employment for any reason other than Cause if the Participant
is age 65 and over, and (ii) involuntary Termination of Employment without Cause
that is not followed by an immediate re-hire by the Company or any of its
Affiliates if the Participant is age 60 and over. If the Participant incurs a
voluntary Termination of Employment between ages 60 and 64, he will not be
eligible for these retirement provisions.


For purposes of this Award Agreement (other than following a Change in Control
as set forth in Section 2(c) below), “Cause” shall mean: (1) the Participant is
convicted of, or pleads nolo contendere to, a felony; (2) willful misconduct by
the Participant resulting in material harm to the Company or any of its
Affiliates; (3) the Participant commits an act constituting fraud, embezzlement,
theft, or dishonesty against the Company or an Affiliate; (4) continuing failure
by the Participant to perform his or her duties after written notice thereof
from the Company or an Affiliate; (5) material breach by the Participant of any
term of any confidentiality, non-solicitation and/or non-competition agreements
with the Company or an Affiliate; or (6) the Participant has violated the
Company’s Code of Business Conduct and Ethics.


For purposes of this Award Agreement, the Participant’s “Severance Period” shall
mean the period commencing with the Participant’s Termination of Employment and
ending eighteen months after his or her Termination of Employment.


(b)Notwithstanding Section 2(a) above, if a Change in Control (as defined in the
Plan) occurs and, within two years thereafter, the Participant experiences a
Termination of Employment by the Company without CIC Plan Cause (as defined
below) or by the Participant for Good Reason that is not followed by an
immediate re-hire by the Company or any of its Affiliates, then this option will
become vested and exercisable in full at the time of such Termination of
Employment. For purposes hereof, “Good Reason” means the occurrence of any of
the following after a Change in Control without the Participant’s written
consent: (i) material diminution with respect to the Participant’s position,
duties, responsibilities, or authority as of the date immediately prior to the
Change in Control; (ii) a material reduction in the Participant’s aggregate
compensation and benefits; (iii) a failure of any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) of the
Company to assume in writing the obligations hereunder; or (iv) a change in the
location of the Participant’s primary worksite by more than fifty (50) miles
from the location immediately prior to the Change in Control. A termination for
Good Reason shall mean a termination by the Participant effected by written
notice given by the Participant to the Employer within 30 days after the
occurrence of the Good Reason event, unless the Employer shall, within 15 days
after receiving such notice, take such action as is necessary to fully remedy
such Good Reason event in which case the Good Reason event shall be deemed to
have not occurred.


For purposes hereof, “CIC Plan Cause” means “Cause” as defined in the Company’s
Change in Control Severance Plan for Corporate Officers, as amended from time to
time.


The Participant hereby acknowledges and agrees that this Section 2(c) shall
apply to this option in lieu of Section 1.2 of the Company’s Change in Control
Severance Plan For Corporate Officers,
2



--------------------------------------------------------------------------------



and Section 1.2 of the Company’s Change in Control Severance Plan For Corporate
Officers shall have no application with respect to this option.


(c)Except as otherwise set forth in sub-paragraph (b) above, no shares shall
become exercisable following the Participant’s Termination of Employment.


(d)There shall be no proportionate or partial vesting in the periods prior to
each vesting date and all vesting shall occur only on the appropriate vesting
date, provided, except as otherwise set forth in sub-paragraph (b) above, that
the Participant has not experienced a Termination of Employment at any time
prior to such vesting date.


3.Termination of Option. The unexercised portion of the option herein granted
shall automatically and without notice terminate and become null and void at the
time of the earliest of the following to occur:
        
(a)the expiration of ten years from the date on which the option was granted;


(b)the expiration of 60 days from the date of the Participant’s Termination of
Employment; provided, however, that (i) if the Participant’s Termination of
Employment is due to the Disability of the Participant, the provisions of
sub-paragraph (c) below shall apply, (ii) if the Participant’s Termination of
Employment is due to his or her death during employment by the Employer or an
Affiliate or the Participant dies during the 60-day period following the date of
the Participant’s Termination of Employment, the provisions of sub-paragraph (d)
below shall apply; (iii) if the Participant experiences a Termination of
Employment due to his or her Retirement, the provisions of sub-paragraph (e)
below shall apply; (iv) if the Participant experiences a Termination of
Employment due to his or her “Early Retirement” (defined as at least 55 years of
age at the time of termination with at least five credited years of service with
the Company or an Affiliate) at the time of the Participant’s Termination of
Employment, the provisions of sub-paragraph (f) below shall apply; and (v) if
the Participant experiences a Termination of Employment without Cause, and not
due to the Participant’s Retirement or as described in Section 2(c) above that
is not followed by an immediate re-hire by the Company or any of its Affiliates,
and provided the Participant is entitled to continued vesting through the
Severance Period pursuant to Section 2(b)(ii), the provisions of sub-paragraph
(g) below shall apply.

(c)if Section 3(b)(i) applies, the expiration of 12 months after the
Participant’s Termination of Employment because of Disability of the
Participant; provided, however, that if such Participant shall die during such
12 month period, then the unexercised portion shall become null and void 12
months after the death of the Participant;


(d)if Section 3(b)(ii) applies, the expiration of 12 months after the death of
the Participant;
        
(e)if Section 3(b)(iii) applies, the expiration of 36 months after the
Retirement of the Participant; provided, however, that if such Participant shall
die during the 36 month period following the date of such Participant’s
Retirement, then the unexercised portion shall become null and void on the later
of (i) the expiration of 36 months after the Retirement of Participant, and (ii)
12 months after the death of the Participant;


(f)if Section 3(b)(iv) applies, the expiration of 12 months after the
Participant’s Termination of Employment; provided, however, that if such
Participant shall die during such 12 month period, then the unexercised portion
shall become null and void on the later of (i) the expiration of 12 months after
the Participant’s Termination of Employment, and (ii) 12 months after the death
of the Participant; and


(g)if Section 3(b)(v) applies, the expiration of 60 days following the Severance
Period; provided, however, that if such Participant shall die during such
Severance Period, then the unexercised portion shall become null and void on the
later of (i) the expiration of 60 days following the Severance Period, and (ii)
12 months after the death of the Participant.
        
4.Term of Option. For the avoidance of doubt, and notwithstanding any provision
or interpretation of Section 3 to the contrary, the unexercised portion of the
option herein granted shall automatically and without notice terminate and
become null and void upon the expiration of ten years from the date on which the
option was granted.
3



--------------------------------------------------------------------------------





5.Exercise Price. The full price for each of the shares purchased pursuant to
the option granted herein shall be $[INSERT DOLLAR AMOUNT].


6.Method of Exercise. Full payment for shares purchased by the Participant shall
be made at the time of the exercise of the option in whole or in part, following
which uncertificated book entry shares shall be deposited in the Participant’s
account at the Company’s transfer agent promptly thereafter. No shares shall be
transferred to the Participant until full payment therefor has been made in
accordance with a form of payment provided in Section 7(b)(i) of the Plan, and
the Participant shall have none of the rights of a stockholder with respect to
any shares subject to this option until such deposit shall have occurred. A cash
form of payment under Section 7(b)(i) of the Plan includes, without limitation,
cashless exercise whereby the Participant delivers irrevocable instructions to a
Company-approved broker to promptly deliver to the Company an amount equal to
the purchase price for the shares purchased pursuant to the option herein
granted and to satisfy any statutorily required withholding obligations, as
applicable.


7.Non-Transferability. The option herein granted is non-assignable and
non-transferable, other than by will or by the laws of descent and distribution,
and during the Participant’s lifetime shall be exercisable only by the
Participant. Notwithstanding the foregoing, the Compensation Committee may, in
its sole discretion, permit the transfer of the option to the extent such
transfer is allowed under the Plan.


8.Adjustment. The option shall be subject to adjustment to the extent provided
in Section 13 of the Plan.


9.Restrictive Covenants. The option granted hereunder shall be immediately
forfeited and all rights hereunder shall be cancelled immediately unless (i) the
Participant had accepted and delivered to the Company in connection with
previous option grants a restrictive covenant substantially in the form enclosed
with this Award Agreement, or (ii) the Participant accepts and delivers the
restrictive covenant enclosed herewith within six months of the Grant Date of
the option set forth above and returns one to Broadridge Financial Solutions,
Inc., 5 Dakota Drive, Suite 300, Lake Success, New York 11042, United States of
America, Attention: Compensation Department. If the Company does not receive
confirmation of acceptance of the restrictive covenant within such six-month
period, this grant shall be canceled and forfeited in its entirety.


10.Stockholder Rights. The Participant shall have no rights as a stockholder
with respect to any shares of Stock covered by the option unless and until the
Participant has become the holder of record of the shares of Stock, and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such shares of Stock, except as otherwise
specifically provided for in the Plan.


11.Plan Controls. This Award Agreement is subject to all the terms, conditions
and provisions of the Plan, including, without limitation, the amendment
provisions thereof, and to such rules, regulations and interpretations relating
to the Plan as may be adopted by the Compensation Committee and as may be in
effect from time to time. The Plan is incorporated herein by reference. By
accepting this Award Agreement, the Participant acknowledges having received or
otherwise having been given access to, and read a copy of the Plan and agrees to
comply with it, this Award Agreement and all applicable laws and regulations. If
and to the extent that this Award Agreement conflicts or is inconsistent with
the terms, conditions and provisions of the Plan, the Plan shall control, and
this Award Agreement shall be deemed to be modified accordingly. Subject to
Section 9 above and Section 18 below, this Award Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.


12.No Guarantee of Employment. This Award Agreement is not an agreement of
employment or other services. This grant of the option does not guarantee that
the Employer will employ the Participant for any specific time period, nor does
it modify in any respect the Employer's right to terminate or modify the
Participant’s employment or compensation at any time.


13.Withholding. Pursuant to such procedures as the Compensation Committee may
establish from time to time, the Company shall withhold, or shall require
payment by or on behalf of the Participant of, the amount of all applicable U.S.
and non-U.S. federal, state or local taxes in connection with the option
4



--------------------------------------------------------------------------------



that the Company is required to withhold in accordance with applicable law;
provided that the Compensation Committee, in its sole discretion and pursuant to
such procedures as it may establish from time to time, may permit the
Participant to satisfy such taxes, in whole or in part, by withholding from the
shares of Stock otherwise deliverable to the Participant under the option a
number of shares of Stock with a value not to exceed the amount of such taxes
determined at the maximum individual rate applicable in the relevant
jurisdiction.


14.Data Privacy.


i.Data Collection and Usage. The Company and the Employer collects, processes
and uses certain personal information about the Participant, and persons closely
associated with the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the legitimate purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is the Participant’s consent. Where
required under applicable law, Data may also be disclosed to certain securities
or other regulatory authorities where the Company’s securities are listed or
traded or regulatory filings are made.
ii.Stock Plan Administration Service Providers. The Company transfers Data to
Morgan Stanley Smith Barney LLC, an independent service provider, which is
assisting the Company with the implementation, administration and management of
the Plan. In the future, the Company may select a different service provider and
share Data with such other provider serving in a similar manner. The Participant
may be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.
iii.International Data Transfers. The Company and its service providers are
based in the United States. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued a limited adequacy finding with respect to
the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program, which is open to companies subject to Federal
Trade Commission jurisdiction and in which the Company currently does not
participate with respect to employee data. The Company's legal basis, where
required, for the transfer of Data is the Participant’s consent.
iv.Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, exchange control, labor and securities laws.
v.Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
salary from or employment and career with the Employer will not be affected; the
only consequence of refusing or withdrawing the Participant’s consent is that
the Company would not be able to grant this option or other awards to the
Participant or administer or maintain such awards.
vi.Declaration of Consent. By accepting the option and indicating consent via
the Company’s online acceptance procedure, the Participant is declaring that he
or she agrees with the data processing practices described herein and consents
to the collection, processing and use of Data by the Company and the transfer of
Data to the recipients mentioned above, including recipients located in
countries which do not adduce an adequate level of protection from a European
(or other non-U.S.) data protection law perspective, for the purposes described
above.
5



--------------------------------------------------------------------------------



vii.Alternative Basis for Data Processing and Transfer. The Participant
understands that the Company may rely on a different legal basis for the
processing or transfer of Data in the future and/or request that the Participant
provide another data privacy consent form. If applicable and upon request of the
Company, the Participant agrees to provide an executed acknowledgement or data
privacy consent form to the Employer or the Company (or any other
acknowledgements, agreements or consents that may be required by the Employer or
the Company) that the Company and/or the Employer may deem necessary to obtain
under the data privacy laws in the Participant’s country, either now or in the
future. The Participant understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such acknowledgement,
agreement or consent requested by the Company and/or the Employer.
15.Uncertificated Book Entry. Notwithstanding anything else herein, to the
extent permitted under applicable federal, state or local law, the Company may
issue the shares of Stock pursuant to this option in the form of uncertificated
shares. Such uncertificated shares of Stock shall be credited to a book entry
account maintained by the Company (or its designee) on behalf of the
Participant.


16.Section 409A. Although the Company does not guarantee to the Participant any
particular tax treatment relating to the option, the option provided hereunder
is intended to be exempt from the applicable requirements of Section 409A of the
Code and shall be limited, construed and interpreted in accordance with such
intent. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalties that may be imposed on the Participant by Section
409A of the Code or any damages for failing to comply with Section 409A of the
Code.


17.Governing Law; Amendment; Dispute Resolution; Venue. It is understood and
agreed that this option has been granted pursuant to the Plan, which shall be
governed by, and construed in accordance with, the laws of the State of New
York. The Compensation Committee may amend, suspend or terminate this Award
Agreement subject to and in accordance with the terms of the Plan. For purposes
of litigating any dispute concerning the grant of the option, the Award
Agreement or the restrictive covenants referred to in Section 9 above, the
Participant and the Company agree and consent to the exclusive jurisdiction of
the State of New York, and agree that such litigation shall be conducted
exclusively in the courts of Nassau County, New York or the federal courts for
the United States for the Eastern District of New York, where this grant is made
and/or to be performed; provided, however, that, notwithstanding the foregoing,
(except for any matters related to restrictive covenants) if the Participant is
also eligible to participate in the Company’s Officer Severance Plan or the
Company’s Management Severance Plan, then the dispute resolution provisions of
the Officer Severance Plan or the Management Severance Plan, as applicable to
the Participant, shall also apply to disputes between the Company and the
Participant concerning the grant of the option, this Award Agreement and any
other award agreement between the Company and the Participant.


18.Clawback. As a condition to the grant of this option, the Participant agrees
that he or she will be subject to, and comply with the terms of, the Company's
Clawback Policy as in effect from time to time as it applies to any
compensation, including equity awards, bonus and other incentive awards. By
accepting this Award Agreement, the Participant hereby acknowledges having
received, or otherwise having been given access to, and read a copy of the
Clawback Policy, as in effect on the Date of Grant.


19.Severability. Whenever feasible, each provision of this Award Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Award Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Award Agreement.


20.Successors and Assigns. Except as otherwise provided herein, this Award
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.


21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the option
and on any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
6



--------------------------------------------------------------------------------





22.Compliance with Laws and Regulations. Notwithstanding any other provisions of
the Plan or this Award Agreement, unless there is an available exemption from
any registration, qualification or other legal requirement applicable to the
shares of Stock, the Participant understands that the Company will not be
obligated to issue any shares of Stock pursuant to the option if the issuance of
such shares of Stock shall constitute a violation by the Participant or the
Company of any provision of law or regulation of any governmental authority.
Further, the Company may amend, suspend or terminate the Plan and the Stock
Option Grant Award Agreement subject to and in accordance with the terms of the
Plan, including but not limited to, the unilateral authority to amend the Plan
and the Stock Option Grant Award Agreement without the Participant's consent to
the extent necessary to comply with securities or other laws applicable to the
option or the issuance of shares of Stock. Any determination by the Company in
this regard shall be final, binding and conclusive.


23.Waivers. The Participant acknowledges that a waiver by the Company of breach
of any provision of the Stock Option Grant Award Agreement shall not operate or
be construed as a waiver of any other provision of the Stock Option Grant Award
Agreement, or of any subsequent breach by the Participant or any other
Participant.


24.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


25.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the broker’s country, or the country in
which the shares of Stock are listed, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to directly or indirectly, accept, acquire, sell, or attempt to sell or
otherwise dispose of shares of Stock, rights to shares of Stock (e.g., options),
or rights linked to the value of shares of Stock during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws and/or regulations in the applicable jurisdictions or the
Participant’s country). Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders the Participant places before possessing
the insider information to any third party, including fellow employees (other
than on a “need to know” basis) and (ii) “tipping” third parties or causing them
to otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant is advised to speak to his or her personal
advisor on this matter.


              By: _________________________
               Adam D. Amsterdam
               Corporate Vice President /
General Counsel



Date: [GRANT DATE]


7




--------------------------------------------------------------------------------





image011.jpg [image011.jpg]
[INSERT DATE]


Restrictive Covenant


        In my position(s) with Broadridge Financial Solutions, Inc., its
subsidiaries and affiliates (collectively “Broadridge”), I participate in policy
decisions and have access to Broadridge's confidential information and trade
secrets. I enjoy substantial compensation and benefits from Broadridge and am
participating substantially in its 2018 Omnibus Award Plan. Since it is in
Broadridge’s best interests that all employees in executive positions execute
restrictive covenants (this “Agreement”), I agree as follows:


1.During the period that I am a Broadridge employee and ending eighteen months
after the date I cease to be a Broadridge employee for any reason whatsoever
(the “Non-Competition Period”), I will not, provided that I have been a
Broadridge employee for at least six months, directly or indirectly, become or
be interested in, employed by, or associated with in any capacity, any person,
corporation, partnership or other entity whatsoever (a “Person”) engaged in any
aspect of Broadridge’s businesses or businesses Broadridge has formal plans to
enter on the date I cease to be a Broadridge employee (the “Termination Date”),
in a capacity which is the same or similar to any capacity in which I was
involved during the last two years of my employment by Broadridge. The
restrictions set forth in this paragraph 1 shall apply only to Broadridge
businesses existing at the time my employment terminates and businesses that
Broadridge has formal plans to enter with which I was involved. After the
Termination Date, however, nothing shall prevent me from owning, as an inactive
investor, securities of any competitor of Broadridge which is listed on a
national securities exchange. Furthermore, after the Termination Date, I may
become employed in a separate, autonomous division of a corporation provided
such division is not a competitor of Broadridge.


2.During and after my employment by Broadridge, I will not use, or disclose to
any Person any confidential information, trade secrets and proprietary
information of Broadridge, its vendors, licensors, marketing partners or
clients, learned by me during my employment and/or any of the names and
addresses of clients of Broadridge. I acknowledge that I am prohibited from
taking any confidential, proprietary or other materials or property of
Broadridge with me upon termination of my employment. Upon termination of my
employment, I shall return all Broadridge materials (including, without
limitation, all memoranda and notes containing the names, addresses and/or needs
of Broadridge clients and bona fide prospective clients) in my possession or
over which I exercise control, regardless of whether such materials were
prepared by Broadridge, me or a third party.


3. During the Non-Competition Period, I shall not, on my behalf or on behalf of
any other Person, directly or indirectly, solicit, contact, call upon,
communicate with or attempt to communicate with any Person which was a client or
a bona fide prospective client of Broadridge before the Termination Date to
sell, license or lease any software or service competitive or potentially
competitive with any software or services sold, licensed, leased, provided or
under development by Broadridge during the two-year period prior to the
Termination Date, provided that the restrictions set forth in this paragraph 3
shall only apply to clients or bona fide prospective clients of businesses of
Broadridge with which I was involved.


4. During the Non-Competition Period, I will not, directly or indirectly, hire,
contract with, solicit, or encourage to leave Broadridge’s employ any Broadridge
employee, and I will not hire or contract with any former Broadridge employee
within one year after the date such person ceases to be a Broadridge employee.


        5. During my employment by Broadridge, I shall not accept any position
(unless such position is to commence after my employment ceases), compensation,
reimbursement or funds, or their equivalent, from any Person engaged in any
business in which Broadridge is engaged.


        6. A violation of the foregoing covenants not to compete, not to
disclose, not to solicit and not to hire will cause irreparable injury to
Broadridge. Broadridge shall be entitled, in addition to any other rights and
remedies it may have at law or in equity, to an injunction enjoining and
restraining me from performing, and continuing in the performance of, any such
violation.


8



--------------------------------------------------------------------------------



7. I understand and acknowledge that Broadridge shall have the sole and
exclusive rights to anything relating to its actual or prospective business
which I conceive or work on, either in whole or in part, while employed by
Broadridge and that all such work product may be the property of Broadridge as
“works for hire” under federal copyright law and may also constitute Broadridge
confidential and proprietary information. Accordingly, I:


(a)will promptly and fully disclose all such items to Broadridge and will not
disclose such items to any other person or entity without Broadridge’s prior
consent;
(b)will maintain on Broadridge’s behalf and surrender to Broadridge upon
termination of my employment appropriate written records regarding all such
items;
(c)will, but without personal expense, fully cooperate with Broadridge, execute
all papers and perform all acts requested by Broadridge to establish, confirm or
protect its exclusive rights in such items or to enable it to transfer legal
title to such items, together with any patents that may be issued;
(d)will, but without personal expense, provide such information and true
testimony as Broadridge may request regarding such items including, without
limitation, items which I neither conceived nor worked on but regarding which I
have knowledge because of my employment with Broadridge;
(e) hereby assign to Broadridge, its successors and assigns, exclusive right,
title and interest in and to all such items, including any patents which have
been or may be issued; and
(f) state that only such items in which I personally hold or claim an interest
and which are not subject to this Agreement are listed on the Ownership Schedule
attached hereto. The absence of an Ownership Schedule means that no such items
exist.


8.   I understand that nothing in this Agreement shall prohibit or restrict me,
without notice to or authorization from Broadridge, from:  (a) initiating
communications with the U.S. Securities and Exchange Commission (“SEC”) or any
other administrative or regulatory (including self-regulatory) agency or
authority (“Agencies”) about Broadridge that relate to possible violation of any
laws or regulations; or (b) providing to the SEC or other Agencies, voluntarily
or otherwise, confidential information about Broadridge that relates to possible
violation of any laws or regulations. I further understand that nothing in this
Agreement limits or restricts my ability to receive a payment pursuant to any
whistleblower incentive award program administered by the SEC or other Agencies.


9.   I acknowledge that I have been hereby notified in accordance with the
Defend Trade Secrets Act of 2016 that I will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. I have been further notified that if I file a
lawsuit for retaliation for reporting a suspected violation of law, I may
disclose Broadridge's trade secrets to my attorney and use the trade secret
information in the court proceeding if I: (a) file any document containing the
trade secret under seal; and (b) do not disclose the trade secret, except
pursuant to court order.


10. My obligations under this Agreement shall be binding upon me regardless of
which office(s) of Broadridge I am employed at or position(s) I hold and shall
inure to the benefit of any successors or assigns of Broadridge. This Agreement
supplements and does not supersede any prior agreement(s) on the subject matter
addressed herein.


11.  If any provision of this Agreement is invalid or unenforceable, the balance
of this Agreement shall remain in effect. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York. I
acknowledge that the terms of this Agreement are reasonable and that I have had
a reasonable opportunity to consult with an attorney before agreeing to the
terms of this Agreement. For the avoidance of doubt, I agree that in the event
that any court of competent jurisdiction should hold that the duration, area or
other scope or other term of a restriction set forth in this Agreement is
unreasonable or unenforceable under circumstances now or hereafter existing, the
maximum duration, area and scope of restriction and other term reasonable under
the circumstances shall be substituted.


After reviewing this document close this window to continue the grant acceptance
process.
9

